Brady, J.:
This appeal is not embarrassed by any question arising from the payment by one of several defendants of bis part of the. claim made against all.
The allegation is that one of them paid the plaintiff a sum in satisfaction of the damages for which this action was brought, but the statement is made wholly on information and belief, and is mere hearsay, and therefore insufficient.
*236On an application like this, the party must furnish evidence which would be sufficient to sustain a plea of puis dcurrien continucmce, or supplementary answer setting up the settlement.
The proof submitted would not be admitted for that purpose, and the motion was, therefore, properly denied.
Ordered accordingly, with ten dollars' costs and disbursements of this apjDeal.
Davts, P. J., and Daniels, J., concurred.
Order affirmed, with ten dollars costs and disbursements.